DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 2/8/2021 for application number 15/430,602. 
Claims 1-16, 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-5, 7-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (Pub. No. 2017/0269713) in view of Gary (Pub. No. 2013/0244789).

In reference to claim 1, Marks teaches a system (para. 0002; fig. 8) comprising: a first device configured to output first navigable image content to a first user (player 100 is viewing content on HMD 102 and console 704, para. 0128) and configured to send original navigation data, generated at the first device, indicative of navigation of the first navigable image content (navigation information is generated and sent to server, para. 0112-18, 0128-33); a second device configured to receive the original navigation data from the first device and configured to determine a different navigation path (different paths through the content, para. 0063, 0090-98) … variant navigation data that indicates a variant navigation, of the first navigable image content, different from the original navigation; (server determines different, smoothed movements of the path through the content, para. para. 0112-18, 0128-33); and a third device to output second navigable image content and navigate the second navigable image content based on the received variant navigation data (spectator views content with variant movements, para. 0112-18, figs. 7A-C, para. 0120-27, para. 0128-33).
However, Marks does not explicitly teach a different navigation path associated with timing data of the original navigation data; a third device configured to receive the variant navigation data from the second device (Marks does not explicitly state how the variant navigation data is used).
Gary teaches a different navigation path associated with timing data of the original navigation data (different points of view of the same point in time of the same game can be determined, para. 0022-25); a third device configured to receive the variant navigation data from the second device (a 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before him at the time of filing, to modify the variant navigation data as disclosed by Marks to include the path and the third device receiving the variant data as taught by Gary.
One of ordinary skill in the art would be motivated to modify the variant navigation data of Marks to include the path and the third device receiving the variant data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 3, Marks teaches the system of claim 1, wherein: the second device is configured to determine a portion of the variant navigation data that causes a transition between orientations of a view associated with the variant navigation to be smoother relative to a corresponding transition between corresponding orientations of a corresponding view associated with the original navigation (transitions are smoother, para. 0061).
In reference to claim 4, Marks teaches the system of claim 1, wherein: the second device is configured to determine a portion of the variant navigation data that causes at least a portion of the variant navigation to be either faster or slower relative to the original navigation (movements can be slower, para. 0115-16).
In reference to claim 5, Marks teaches the system of claim 1, wherein: the second device is configured to determine a portion of the variant navigation data that causes a rate of change between orientations of a view associated with the variant navigation to be either faster or slower than a corresponding rate of change between corresponding orientations of a corresponding view associated with the original navigation 
In reference to claim 7, Marks and Gary teach the system of claim 1, wherein: the second device is configured to send, to the third device, either the original navigation data or the variant navigation data in response to receipt, at the second device from the third device, of a request for the original navigation data or the variant navigation data (Marks teaches the second server device sends third spectator device data in response to request, para. 0062-63, 0094, 0133-34; Gary teaches sending variant navigation data, see rejection of claim 1 above).
In reference to claim 8, Marks and Mate teach the system of claim 1, wherein: the second device stores, for each of a plurality of original navigations of the first navigable image content, respective navigation data that indicates one of the plurality of original navigations; and the second device is configured to send, to the third device, the navigation data that indicates a requested navigation of the plurality of original navigations based on receipt, at the second device from the third device, of a request for the requested navigation (Marks teaches the second server device has a plurality of navigation sessions, and the server sends third spectator device a particular requested navigation data in response to request, para. 0062-63, 0094, 0133-34; Gary teaches sending variant navigation data, see rejection of claim 1 above).
In reference to claim 9, Marks teaches the system of claim 1, wherein: the first device comprises a head-mounted display and the first device is configured to generate the original navigation data based on movement of the head-mounted display (HMD 102, para. 0128).

In reference to claim 10, Marks teaches a method (para. 0002) comprising: sending, to a first device, first navigable image content to a first device (player 100 is viewing content on HMD 102 and console 704, para. 0128); receiving navigation data indicative of navigation of the first navigable image content at the first device, wherein the navigation data indicates a first navigation of the navigable image content at the first device (navigation information are generated to send to server, para. 0112-determining, based on a different navigation path, variant navigation data that indicates a variant navigation of the first navigable image content (server determines different, variant movements navigating through the content, para. para. 0112-18, 0128-33); causing adjustment, based on the variant navigation data, of an orientation of a view of second navigable image content output at a second device and navigated according to the variant navigation (spectator views content with variant orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-27, para. 0128-33).
However, Marks does not explicitly teach a different navigation path associated with timing data of the original navigation data; sending, to a second device, the variant navigation data.
Gary teaches a different navigation path associated with timing data of the original navigation data (different points of view of the same point in time of the same game can be determined, para. 0022-25); sending, to a second device, the variant navigation data (a console different than the capturing console can receive different viewpoints and select them for viewing, para. 0022-25).
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before him at the time of filing, to modify the variant navigation data as disclosed by Marks to include the path and the third device receiving the variant data as taught by Gary.
One of ordinary skill in the art would be motivated to modify the variant navigation data of Marks to include the path and the third device receiving the variant data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 11, Marks teaches the method of claim 10, wherein: the variant navigation data comprises an adjustment of the second navigable image content to cause a different perspective of the first navigable image content to be outputted (spectator views content with variant orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-27, para. 0128-33).
In reference to claim 12, Marks teaches the method of claim 10, wherein: the first navigable image content is a first type of navigable image content; and the second navigable image content is a second type of navigable image content that is different than the first type (spectator can view 2D content on a screen, para. 0079, 0107, fig. 4).
In reference to claim 13, Mate teaches the method of claim 10, wherein: the received navigation data comprises orientation data and timing data; the orientation data indicates an orientation of a view of the first navigable image content; and the timing data comprises a time when the orientation occurred (para. 0065, 73-74).
In reference to claim 14, Mate teaches the method of claim 10, wherein: the first navigable image content comprises first 360 video; and the second navigable image content comprises second 3600 video (para. 0064).

In reference to claim 15, Marks teaches a method comprising: receiving, by a first device from a second device, a plurality of navigation paths; determining a first navigation path from the plurality of navigation paths (spectator can view and select one of a plurality of sessions, para. 0062-63, 0094, 0133-34); receiving variant navigation data that indicates a variant navigation of navigable image content and that is based on original navigation data of the navigable image content from the second device (server determines different, variant movements navigating through the content, para. para. 0112-18, 0128-33); presenting the navigable image content; and navigating the navigable image content based on the received variant navigation data (spectator views content with variant movements, para. 0112-18, figs. 7A-C, para. 0120-27, para. 0128-33)
However, Marks doesn’t explicitly teach a plurality of navigation paths associated with timing data of navigable image content; receiving, by the first device from the second device and based on the determined first navigation path, variant navigation data.
Gary teaches a plurality of navigation paths associated with timing data of navigable image content (different points of view of the same point in time of the same game can be determined, para. receiving, by the first device based on the determined first navigation path, variant navigation data (a console different than the capturing console can receive different viewpoints and select them for viewing, para. 0022-25). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before him at the time of filing, to modify the variant navigation data as disclosed by Marks to include the path and the third device receiving the variant data as taught by Gary.
One of ordinary skill in the art would be motivated to modify the variant navigation data of Marks to include the path and the third device receiving the variant data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 16, Marks teaches the method of claim 15, further comprising: receiving the original navigation data at the first device; receiving user input corresponding to a selection of the original navigation; and navigating the navigable image content according to the original navigation using the original navigation data (user can view image content with original movements, para. 0117).	
In reference to claim 18, Marks teaches the method of claim 15, further comprising: switching between navigation of the navigable image content according to the variant navigation and navigation of the navigable image content based on user input received from a user of the first device. (user can manually navigate image, para. 0058).
In reference to claim 19, Marks teaches the method of claim 15, further comprising: receiving user input corresponding to a selection of a reference point of a plurality of reference points associated with the variant navigation; and wherein the navigating comprises navigating the navigable image content from the selected reference point (user can select vantage point, para. 0058).
In reference to claim 20, Marks teaches the method of claim 15, wherein: the navigating comprises adjusting, based on the variant navigation data, an orientation of a view of the navigable image content based on the variant navigation data (para. 0108-09).

In reference to claim 21, Marks teaches the system of claim 1, wherein the second device is configured to determine the variant navigation data further based on at least one of: an orientation of the original navigation data; or a reference point within the original navigation data (variant navigation can be based on fields of view, or orientation, or with a series of different spots, or reference points, para. 0108-09).

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (Pub. No. 2017/0269713) in view of Gary (Pub. No. 2013/0244789) as applied to claim 1 above, and in further view of Soupliotis et al. (Pub. No. 2004/0001705).

In reference to claim 2, Marks and Gary do not explicitly teach the system of claim 1, wherein: the second device is configured to determine a portion of the variant navigation data that causes a view associated with the variant navigation to be more stable relative to a corresponding view associated with the original navigation.
Soupliotis teaches the system of claim 1, wherein: the second device is configured to determine a portion of the variant navigation data that causes a view associated with the variant navigation to be more stable relative to a corresponding view associated with the original navigation of the first navigable image content (unintended camera motion can be stabilized, para. 0055-62).
It would have been obvious to one of ordinary skill in art, having the teachings of Marks, Gary, and Soupliotis before him at the time of filing, to modify the variant navigation data as disclosed by Marks to include stabilization as taught by Soupliotis.

In reference to claim 6, Marks and Gary do not explicitly teach system of claim 1, wherein: the second device is configured to use at least one of curve fitting, inverse kinematics, parametric interpolation, or combinations thereof to determine a portion of the variant navigation data.
Soupliotis teaches the system of claim 1, wherein: the second device is configured to use at least one of curve fitting, inverse kinematics, parametric interpolation, or combinations thereof to determine a portion of the variant navigation data (Soupliotis teaches curve fitting to stabilize video, para. 0055-63). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks, Gary, and Soupliotis before him at the time of filing, to modify the variant navigation data as disclosed by Marks to include stabilization as taught by Soupliotis.
One of ordinary skill in the art would be motivated to modify the variant navigation data of Marks to include the stabilization of Soupliotis because it helps remove unwanted jitter and motion (Soupliotis, para. 0055).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spanton et al. (Pub. No. 2007/0117635) which teaches sending timestamped data to a spectator device (see fig. 15); and Vu-Flow (see attached NPL) which teaches visualizing different navigation paths and patterns in the paths for virtual environments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T CHIUSANO/Examiner, Art Unit 2174